Citation Nr: 1742029	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraines.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1996 to July 2001.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2014 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In an August 2017 letter, the Veteran withdrew her request to have a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's migraine headaches were characteristic of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran has a disability rating of 50 percent for migraines, the highest schedular rating, effective since June 25, 2004.  

3.  Resolving doubt in the Veteran's favor, the Board concludes that the Veteran is able to secure and follow substantially gainful employment consistent with her work and educational background as result of her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 50 percent for migraine headaches have been met and an extraschedular evaluation for a higher rating is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a September 2014 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran submitted a completed VA Form 21-8940 in August 2014.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions.  The Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to migraine headaches and her employability.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran's representative requested remand for a new VA examination.  In reviewing the medical evidence of record in light of the fact that the Veteran is currently rated at the highest schedular rating available for migraines and that the record contains multiple opinions on the Veteran's employability, the Board sees an additional examination as an unnecessary burden on the Veteran which is unlikely to substantially alter the medical evidence already of record.  

II.  Migraine Headaches, Increased Rating 

The Veteran's service-connected migraine headaches are rated at 50 percent for migraines under Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the Court.  (Cf. Fenderson v. West, 12 Vet. App. 119 1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran has been hospitalized more than once as a result of migraines.  According to the October 2016 VA examination, the Veteran has also undergone treatment with Botox and a variety of prescription medications in an attempt to dampen the effects of the migraines.  The examiner noted that the Veteran's migraines are manifested by nausea, vomiting, dizziness, and sensitivity to light, sound, and smells.  The examiner also noted that the Veteran has headache pain manifested by characteristic prostrating attacks at least once a month, but the examiner did not note that the attacks are productive of severe economic inadaptability, but did explain that it may impact her ability to work.  The Board is of the opinion that the highest schedular rating of 50 percent currently assigned is still appropriate for the Veteran's migraines.  

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum schedular evaluation under the rating code for migraine headaches is now in effect for the appeal period, no additional discussion is necessary.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.  

      Other Considerations 

The Board also finds that the Veteran's service-connected disability does not warrant referral for extra-schedular consideration.  In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected headache disability.  The Board acknowledges that the Veteran now receives the maximum rating under Diagnostic Code 8100 for her headache disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment.  The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that her symptoms are so unusual that the highest evaluation is insufficient here.  

Thus, her symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also the evaluation and treatment she has received for her headaches has not been on a frequent inpatient basis, although the Board notes she has gone to the hospital more than once for headache symptoms.  Hence, the Board is not obligated to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  

III.  TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither her nonservice-connected disabilities nor her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

Service connection has been granted for migraine headaches at 50 percent from June 25, 2004, noncompensable prior to that date; irritable bowel syndrome, rated as 30 percent from June 25, 2004; posttraumatic stress disorder rated 30 percent disabling from March 24, 2005; fibromyalgia at 10 percent from July 31, 2001, and 20 percent from June 25, 2004; temporomandibular joint dysfunction at 10 percent from July 31, 2001, 30 percent from March 25, 2005, and 20 percent from April 15, 2008; sinusitis (left maxillary), residuals of laparoscopic cholecystectomy, and residual of status post right foot great toe sesamoid excision, all at noncompensable ratings.  The Veteran's combined disability rating is 80 percent as of June 25, 2004 and 90 percent from March 25, 2005.  As such, the Veteran meets the schedular criteria for consideration of an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  

A December 2013 treatment note indicates that the Veteran reported she was having difficulty with her co-workers and wanted to quit her job, even though she enjoyed her work.  She also complained that the conditions at her job were overcrowded, there was no privacy, and conversations could be overheard by co-workers.  

In February 2014 the medical records show that the Veteran's prescription for Ambien, a prescription drug for sleeping, was stopped.  At this time the Veteran stated to VA providers that her migraines had worsened, and she cancelled an appointment at VA in this time frame.  A VA practitioner refused to prescribe Ambien again.  

The Veteran's records show that in April 2014 she requested a note to provide to her employer from a VA health practitioner stating that because of migraines she had to miss four days of work.  

In August 2014, the Veteran submitted a VA Form 21-8940 indicating that due to migraines she was making a claim for consideration for TDIU.  On that form the Veteran indicated she had missed 130 hours of work that year due to her service-connected migraines.  She indicated that she was still working.

Work information forms were submitted in September 2014 by the Veteran's prior employer in Kentucky.  One form indicated that the Veteran's employer had approved 240 hours of advance sick leave, of which 130 had been used.  The other form indicated that the Veteran had used 202 hours of sick time and 25 hours of leave without pay.  

The VA examiner who reviewed the Veteran's claims file in October 2014 concluded that the Veteran is not unemployable due to migraines.  The examiner noted one time in the records where the Veteran requested time off for headache in April 2014.  At the time of the VA examination, the examiner noted that it appeared that the Veteran was still employed and traveled long distances.  The examiner concluded based on the records that the Veteran had interpersonal relationship problems which were the root cause of her primary trouble at work, rather than migraines.  

In November 2015 the Veteran reported that she was only able to work about 8 hours per week when she had filed her TDIU claim, which resulted in being "harassed" at work for her headaches that lasted "2-5 days at a time."  The RO requested information verifying this working situation but the Veteran did not provide documentation.  

The records show that in July 2016 the Veteran checked in twice at the hospital with symptoms of headaches.

In October 2016, a VA examiner reviewed the Veteran's records and concluded that she "simply cannot say I think this woman is unemployable."  The examiner noted "too many inconsistencies" in the records.  Some places note the Veteran has 2 headaches per month; others note 3 headaches a week.  The duration of the headaches reported also varies from 1-2 days at a time to 2 to 5 days at a time.  The Veteran also reported in the records that she sits on the couch all day playing with her phone or playing games.  Noting that the Veteran reported eye strain triggers migraines, the examiner noted that spending time looking at the phone screen was not advisable.  The Veteran reported life stressors including the loss of a grandchild, changes in family living situation, and financial problems, which the examiner concluded were the main reasons that the Veteran was not employed.  The VA examiner opined that the Veteran could be employed in a "labor or sedentary, desk type job."  

A headache DBQ also dated April 26, 2017, signed by a private doctor, indicated that the Veteran has frequent prostrating migraines lasting up to 2 days at least once per week.  A related dictation narrating the visit was attached in which the doctor explains that the Veteran seems to be helped most by Imitrex but that the doctor himself was "not an expert in headaches."  There was no discussion about the Veteran's working limitations.  

In an April 27, 2017 letter, a VA provider wrote that based on an examination of the Veteran's records, his opinion was that the Veteran was "unable to seek gainful employment due to the severity of her chronic migraines due to the frequency of the attacks" and that he did not foresee "the attacks becoming less frequent in the future."  



Also in April 2017 the Veteran submitted a VA Form 9 with a statement indicating that because she was not examined in person her case had been decided incorrectly and alleged that the VA practitioners copy and paste "bad data" from previous patient visits.  According to this statement, the Veteran also asserts she went to Vocational Rehabilitation at the VA for assistance with daily living, not employment.  

In a letter to one of the United States Senators from her home state, the Veteran asserts that because her migraines caused her to miss work so frequently in 2014, she had to quit, at which point she applied for TDIU from VA and for disability from the Social Security Administration, both of which were ultimately denied.  The Veteran states that she has not worked in 33 months, needs financial assistance for basic living, and feels homelessness is imminent.  

The competent and credible evidence of record includes the conflicting opinions from the April 2017 VA physician, against the other VA examiner opinions from October 2014 and October 2016, regarding the Veteran's employability.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

With respect for the Veteran and her current situation, the Board is of the opinion that the evidence is in relative equipoise.  While the evidence of record shows that she regularly reported problems with her co-workers which caused the Veteran to feel compelled to quit her job, the record also contains several opinion from various health care providers suggesting that she is unemployable due to her service-connected headaches.  While her workplace had tried to make accommodations for her requested time off due to migraine attacks, it appears that the frequency and severity of her headaches had increased to the point that she is no longer able to work.  

In in light of the conflicting medical opinions, the Board will resolve doubt in the Veteran's favor and award a TDIU.


ORDER

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.  

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


